Exhibit 10.1

DIRECTOR INDEMNIFICATION AGREEMENT

This DIRECTOR INDEMNIFICATION AGREEMENT (this “Agreement”) is made this
             day of             , by and between UNITED SECURITY BANCSHARES,
INC., a Delaware corporation (the “Company”), and             , a member of the
Company’s Board of Directors (“Indemnitee”).

RECITALS

WHEREAS, it is essential to the Company to retain and attract the most competent
and experienced persons available to serve as members of the Company’s Board of
Directors; and

WHEREAS, there is a general awareness that competent and experienced persons are
becoming more reluctant to serve as directors of a corporation unless they are
protected by comprehensive insurance or indemnification, especially since
shareholder and derivative lawsuits against publicly-held corporations,
including their directors and officers, for line-of-duty decisions and actions
have increased in number in recent years for damages in amounts that have no
reasonable or logical relationship to the amount of compensation received by the
directors and officers from the corporation; and

WHEREAS, plaintiffs often seek damages in such large amounts and the costs of
litigation may be so substantial (whether or not the case is meritorious) that
the defense and/or settlement of such litigation is often beyond the personal
resources of directors and officers; and

WHEREAS, it is now and has always been the express policy of the Company, as set
forth in the Company’s Certificate of Incorporation, to indemnify and hold
harmless its directors and officers so as to provide them with the maximum
possible protection authorized by the Delaware General Corporation Law, as the
same exists or may hereafter be amended (the “DGCL”), as specifically provided
in Section 145 of the DGCL; and

WHEREAS, in connection with its commitment to indemnify and hold harmless its
directors and officers, the Company has purchased and presently maintains a
policy or policies of Directors and Officers Liability Insurance (“D&O
Insurance”) covering certain liabilities that may be incurred by the directors
and officers of the Company in the performance of their services for the
Company; and

WHEREAS, recent developments with respect to the terms and ongoing availability
of D&O Insurance and uncertainty with respect to the application, amendment and
enforcement of statutory indemnification provisions, as well as those found in
the Company’s Certificate of Incorporation, generally have caused concern of the
Company regarding the adequacy and reliability of the protection afforded to the
Company’s directors and officers thereby; and

WHEREAS, the Company has concluded that, to retain and attract the most
competent and experienced persons available to serve as members of the Company’s
Board of Directors and to encourage such individuals to take the business risks
necessary for the success of the Company, it is necessary for the Company to
contractually indemnify its directors and to assume for itself the maximum
liability for expenses and damages incurred in connection with claims against
such directors in connection with their service to the Company and has further
concluded that the failure to provide such contractual indemnification could
result in great harm to the Company and its shareholders; and

WHEREAS, Section 145 of the DGCL and the Company’s Certificate of Incorporation
each contemplate that agreements may be entered into between the Company and its
directors with respect to indemnification; and



--------------------------------------------------------------------------------

WHEREAS, the Company desires and has requested Indemnitee to serve or continue
to serve as a director of the Company free from undue concern for claims for
damages arising out of or related to service to the Company as a member of the
Board of Directors; and

WHEREAS, Indemnitee is willing to serve, or to continue to serve, the Company,
provided that he is furnished the indemnification provided for herein.

AGREEMENT

NOW, THEREFORE, in consideration of Indemnitee’s service as a director as of and
after the date hereof, the parties hereto agree as follows:

1. Agreement to Serve. Indemnitee agrees to serve as a director of the Company
for so long as he is duly elected or appointed in accordance with the applicable
provisions of the Company’s current Certificate of Incorporation and Bylaws or
until the resignation, removal, permanent disability or death of Indemnitee.

2. Definitions. As used in this Agreement:

(a) The term “Proceeding” shall include any threatened, pending or completed
action, suit or proceeding, whether brought by or in the right of the Company or
otherwise, and whether of a civil, criminal, administrative or investigative
nature, in which Indemnitee is or was a party, is threatened to be made a party
or is or was a witness by reason of the fact that Indemnitee is or was a
director of the Company (or any subsidiary of the Company) or is or was serving
at the request of the Company as a director, officer, employee, agent or
fiduciary of another Company, partnership, joint venture, trust or other
enterprise.

(b) The term “Expenses” shall include, without limitation, expenses of
investigation (including fees of expert witnesses, professional advisers and
private investigators), judicial or administrative proceedings or appeals,
amounts paid in settlement by or on behalf of Indemnitee, attorneys’ fees and
disbursements and any expenses of establishing a right to indemnification under
this Agreement, but shall not include amounts of judgments, fines or penalties
against Indemnitee.

(c) References to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on Indemnitee with
respect to any employee benefit plan; references to “serving at the request of
the Company” shall include any service as a director, officer, employee or agent
of the Company that imposes duties on, or involves services by, such director,
officer, employee, agent or fiduciary with respect to an employee benefit plan,
its participants or beneficiaries; and a person who acted in good faith and in a
manner he reasonably believed to be in the interest of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interest of the Company” as referred to in this
Agreement.

3. Indemnification in Third-Party Proceedings. The Company shall indemnify
Indemnitee, in accordance with the provisions of this section, against all
Expenses, judgments, fines and penalties actually and reasonably incurred by
Indemnitee in connection with the defense or settlement of any Proceeding (other
than a Proceeding by or in the right of the Company to procure a judgment in its
favor), but only if Indemnitee acted in good faith and in a manner that he
reasonably believed to be in or not opposed to the best interests of the
Company, and, in the case of a criminal proceeding, had no reasonable cause to
believe that his conduct was unlawful. The termination of any such Proceeding by

 

2



--------------------------------------------------------------------------------

adverse judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
Indemnitee did not act in good faith in a manner that he reasonably believed to
be in or not opposed to the best interests of the Company, and, with respect to
any criminal proceeding, that Indemnitee had reasonable cause to believe that
his conduct was unlawful.

4. Indemnification in Proceedings By or In the Right of the Company. The Company
shall indemnify Indemnitee, in accordance with the provisions of this section,
against all Expenses actually and reasonably incurred by Indemnitee in
connection with the defense or settlement of any Proceeding by or in the right
of the Company to procure a judgment in its favor, but only if Indemnitee acted
in good faith and in a manner that he reasonably believed to be in or not
opposed to the best interests of the Company, except that no indemnification for
Expenses shall be made under this section in respect of any claim, issue or
matter as to which Indemnitee shall have been adjudged to be liable to the
Company for negligence or misconduct in the performance of his duty to the
Company, unless and only to the extent that the court in which such Proceeding
was brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnification for such Expenses that such court
shall deem proper.

5. Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise in defense of any Proceeding, or in defense of any
claim, issue or matter therein, Indemnitee shall be indemnified against all
Expenses actually and reasonably incurred by Indemnitee in connection therewith.

6. Advances of Expenses. Except as otherwise provided by this Agreement, at the
written request of Indemnitee, the Expenses incurred by Indemnitee in any
Proceeding shall be paid by the Company in advance of the final, non-appealable
conclusion and disposition of such Proceeding, provided that Indemnitee shall
undertake in writing to repay such amount to the extent that it is ultimately
determined that Indemnitee is not entitled to indemnification. If the Company
makes an advance of Expenses pursuant to this section, the Company shall be
subrogated to every right of recovery that Indemnitee may have against any
insurance carrier from whom the Company has purchased insurance for such
purpose. Advances shall be made without regard to Indemnitee’s ability to repay
the Expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the provisions of this Agreement. Indemnitee’s obligation
to reimburse the Company for Expenses shall be unsecured, and no interest shall
be charged thereon.

7. Right of Indemnitee to Indemnification Upon Application; Procedure Upon
Application.

(a) Any indemnification or advance under this Agreement shall be paid by the
Company no later than 20 days after receipt of the written request of
Indemnitee, unless a determination is made within said 20-day period by (i) the
Board of Directors by a majority vote of a quorum consisting of directors who
were not parties to the Proceeding in respect of which indemnification is being
sought, (ii) independent legal counsel in a written opinion (which counsel shall
be appointed by a quorum of the Board of Directors) or (iii) the shareholders of
the Company, that Indemnitee has not met the relevant standards for
indemnification set forth in this Agreement. The failure of Indemnitee to
provide a written request pursuant to this section will not relieve the Company
from any liability that it may have to Indemnitee otherwise than under this
Agreement, except to the extent that the Company is materially prejudiced as a
result of such failure.

(b) The right to indemnification or advances of Expenses as provided by this
Agreement shall be enforceable by Indemnitee in any court of competent
jurisdiction. The burden of

 

3



--------------------------------------------------------------------------------

proving that indemnification or advances are not appropriate shall be on the
Company. Neither the failure of the Company (including its Board of Directors or
independent legal counsel or shareholders) to have made a determination prior to
the commencement of such action that Indemnitee has met the applicable standard
of conduct nor an actual determination by the Company (including its Board of
Directors or independent legal counsel or shareholders) that Indemnitee has not
met such standard shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct. Indemnitee’s Expenses
actually and reasonably incurred in connection with successfully establishing
his right to indemnification or advances, in whole or in part, shall also be
indemnified by the Company.

(c) With respect to any Proceeding for which indemnification is requested, the
Company will be entitled to participate therein at its own expense, and, except
as otherwise provided below, the Company may assume the defense thereof, with
counsel selected by the Company but satisfactory to Indemnitee. After notice
from the Company to Indemnitee of its election to assume the defense of a
Proceeding, the Company will not be liable to Indemnitee under this Agreement
for any Expenses subsequently incurred by Indemnitee in connection with the
defense thereof, other than as provided below. Indemnitee shall have the right
to employ counsel in any Proceeding, but the fees and expenses of such counsel
incurred after notice from the Company of its assumption of the defense of the
Proceeding shall be at the expense of Indemnitee, unless (i) the employment of
counsel by Indemnitee has been authorized by the Company, (ii) Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of the defense of a Proceeding or
(iii) the Company shall not in fact have employed counsel to assume the defense
of a Proceeding, in each of which cases the fees and expenses of Indemnitee’s
counsel shall be advanced by the Company. Notwithstanding the foregoing, the
Company shall not be entitled to assume the defense of any Proceeding brought by
or in the right of the Company or as to which Indemnitee shall have arrived at
the conclusion provided for in (ii) above.

(d) The Company shall not be liable to indemnify Indemnitee under this Agreement
for any amounts paid in settlement of any Proceeding effected without its
written consent. The Company shall not settle any Proceeding in any manner which
would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent. Neither the Company nor Indemnitee will unreasonably withhold
consent to any proposed settlement.

8. Additional Limitations on Indemnification. No payment pursuant to this
Agreement shall be made by the Company:

(a) to indemnify or advance funds to Indemnitee for Expenses with respect to
Proceedings initiated or brought voluntarily by Indemnitee and not by way of
defense, except with respect to Proceedings brought to establish or enforce a
right to indemnification under this Agreement (unless a court of competent
jurisdiction determines that each of the material assertions made by Indemnitee
was not made in good faith or was frivolous), but such indemnification or
advances of Expenses may be provided by the Company in specific cases if the
Board of Directors finds it to be appropriate;

(b) to indemnify Indemnitee for any Expenses, judgments, fines or penalties
sustained in any Proceeding for which payment is actually made to Indemnitee
under a valid and collectible insurance policy, except in respect of any excess
beyond the amount of payment under such insurance;

(c) to indemnify Indemnitee for any Expenses, judgments, fines or penalties
sustained in any Proceeding for an accounting of profits made from the purchase
or sale by Indemnitee of securities of the Company pursuant to the provisions of
§16(b) of the Securities Exchange Act of 1934, the rules and regulations
promulgated thereunder and amendments thereto or similar provisions of any
federal, state or local statutory law;

 

4



--------------------------------------------------------------------------------

(d) to indemnify Indemnitee for any Expenses, judgments, fines or penalties
resulting from Indemnitee’s conduct that is finally adjudged to have been
willful misconduct, knowingly fraudulent or deliberately dishonest; or

(e) if a court of competent jurisdiction finally determines that such payment
hereunder is unlawful.

9. Indemnification Hereunder Not Exclusive. The indemnification and advances of
Expenses provided by this Agreement shall not be deemed exclusive of any other
rights to which Indemnitee may be entitled under the Certificate of
Incorporation or Bylaws of the Company, in their current form or as amended
after the date of this Agreement, any other agreement, any vote of shareholders
or disinterested directors, the DGCL or otherwise, both as to action in his
official capacity and as to action in another capacity while holding such
office.

10. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for a portion of the Expenses,
judgments, fines or penalties actually and reasonably incurred by him in any
Proceeding but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion of such Expenses, judgments,
fines or penalties to which Indemnitee is entitled.

11. Continuation. All agreements and obligations of the Company contained herein
shall continue as long as Indemnitee continues to serve as a director of the
Company and thereafter, including after any change in control, as long as
Indemnitee may be subject to any Proceeding by reason of the fact that
Indemnitee was a director of the Company and shall inure to the benefit of the
heirs, personal representatives and assigns of Indemnitee.

12. Maintenance of D&O Insurance.

(a) The Company represents that it presently has in force and effect policies of
D&O Insurance with insurance companies and amounts as set forth on Exhibit A
(the “Current Insurance Policies”). If, at the time of the receipt of a notice
of the commencement of a Proceeding, the Company has these or other D&O
Insurance policies in effect, the Company shall give prompt notice of the
commencement of such Proceeding to the issuer(s) in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all reasonable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of the policies.

(b) The Company hereby covenants and agrees that, as long as Indemnitee
continues to serve as a director of the Company and thereafter as long as
Indemnitee may be subject to any Proceeding, the Company, subject to subsection
(d) below, shall maintain in full force and effect D&O Insurance providing, in
all respects, coverage at least comparable to that presently provided pursuant
to the Current Insurance Policies.

(c) In all D&O Insurance policies, Indemnitee shall be named as an insured in
such a manner as to provide Indemnitee the same rights and benefits as are
accorded to the most favorably insured of the Company’s directors and officers.

 

5



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, the Company shall have no obligation to
obtain or maintain D&O Insurance if the Company, through its Board of Directors,
determines in good faith that such insurance is not reasonably available, the
premium costs for such insurance are disproportionate to the amount of coverage
provided, the coverage provided by such insurance is so limited by exclusions
that it provides an insufficient benefit or Indemnitee is covered by similar
insurance maintained by a subsidiary of the Company.

13. Savings Clause. If this Agreement or any portion hereof is invalidated on
any ground by any court of competent jurisdiction, the Company shall
nevertheless indemnify Indemnitee to the extent permitted by any applicable
portion of this Agreement that has not been invalidated or by any other
applicable law.

14. Enforcement.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on the Company hereby in order to
induce Indemnitee to serve or continue serving as a director of the Company and
acknowledges that Indemnitee is relying upon this Agreement in agreeing to serve
in such capacity.

(b) The parties recognize that, if any provision of this Agreement is violated
by the Company, Indemnitee may be without an adequate remedy at law.
Accordingly, in the event of any such violation, Indemnitee shall be entitled,
if Indemnitee so elects, to institute proceedings, either in law or at equity,
to obtain damages, to enforce specific performance, to enjoin such violation or
to obtain any relief or any combination of the foregoing as Indemnitee may elect
to pursue.

(c) In the event that Indemnitee is required to bring any action to enforce
rights or to collect amounts due under this Agreement and is successful in such
action, the Company shall reimburse Indemnitee for all of Indemnitee’s
reasonable fees and Expenses in bringing and pursuing such action.

15. Notice. Indemnitee shall, as a condition precedent to his right to be
indemnified under this Agreement, give to the Company notice in writing as soon
as practicable of any Proceeding for which indemnification will or could be
sought under this Agreement. Notice to the Company shall be directed to United
Security Bancshares, Inc., 131 West Front Street, Thomasville, Alabama 36784,
Attention: Larry Sellers. Notice shall be deemed received three days after the
date postmarked if sent by prepaid mail, properly addressed. In addition,
Indemnitee shall give the Company such information and cooperation as it may
reasonably require and as shall be within Indemnitee’s power.

16. Counterparts. This Agreement may be executed in any number of counterparts,
all of which shall be deemed to constitute one and the same instrument.

17. Applicable Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the law of the State of Delaware.

18. Successors and Assigns. This Agreement shall be binding upon Indemnitee and
upon the Company, its successors and assigns, and shall inure to the benefit of
Indemnitee, his heirs, personal representatives and assigns and to the benefit
of the Company, its successors and assigns.

19. Amendments. No amendment, waiver, modification, termination or cancellation
of this Agreement shall be effective unless in writing signed by both parties
hereto. The indemnification rights afforded to Indemnitee hereby are contract
rights and may not be diminished, eliminated or otherwise affected by amendments
to the Certificate of Incorporation or Bylaws of the Company or by other
agreements.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the day and year first above written.

 

    UNITED SECURITY BANCSHARES, INC. ATTEST:           By:  

 

 

    Name:   Hardie B. Kimbrough     Its:   Chairman ATTEST:           By:  

 

 

    Name:   R. Terry Phillips     Its:   President and Chief Executive Officer  
  INDEMNITEE ATTEST:           By:  

 

 

    Director’s Name:

 

7



--------------------------------------------------------------------------------

Exhibit A

Current Insurance Policies

 

Insurer   Policy No.   Amount

XL Specialty Insurance Co

  ELU 108568-08   Primary $5,000,000

XL Specialty Insurance Co

  ELU 106202-08   $5,000,000, Excess of $5,000,000

 

A-1